—Order, Supreme Court, New York County (Jane Solomon, J.), entered September 30, 1998, which, in an action by plaintiff clients against defendant attorneys for fraud, insofar as appealed from, denied defendants’ motion to strike portions of the complaint as scandalous or prejudicial, unanimously affirmed, without costs.
Paragraphs 3, 30-32, and 36-42 of the complaint, alleging various incidents of improper conduct by defendants during their long-term representation of plaintiffs, while directed primarily to the five dismissed causes of action, are also relevant to the sixth cause of action for fraud left standing in the prior order, and therefore should not be stricken (see, Miglio v Miglio, 147 AD2d 460). Although some of the allegations contained in paragraphs 4, 8, and 45-47 are irrelevant to the sixth cause of action, they contain no matter that can possibly be considered as scandalous or prejudicial. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.